Citation Nr: 1701308	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  09-34 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1. Entitlement to service connection for residuals of a cerebral contusion (other than already service connected migraines).

2. Entitlement to an initial compensable rating for migraines.


REPRESENTATION

Appellant represented by:	Gentry Hogan, attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) from the February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran appeared at a October 2011 hearing before Veterans Law Judge (VLJ) S. Durkin.  Since this hearing, VLJ Durkin has retired.  The Veteran also appeared at a July 2016 hearing before the undersigned VLJ.  Transcripts of both hearings are associated with the record.  The same issue (residuals of a cerebral contusion) was discussed at both hearings.  Therefore, the undersigned VLJ will adjudicate the matter.
 
This matter was previously remanded by the Board in March 2012 and December 2013 to obtain outstanding service records and a VA examination. 

The issue that has been developed for appellate consideration is entitlement to service connection for residuals of a cerebral contusion, to include migraine headaches.  However, the Veteran was awarded service connection for migraine headaches in February 2016.  Therefore, the issue for appellate consideration no longer includes migraine headaches.  The Board has characterized the issue on appeal accordingly on the title page.

The issue of entitlement to an initial compensable rating for migraines is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have residuals of a cerebral contusion (other than already service connected migraine headaches) which are related to his period of service. 


CONCLUSION OF LAW

Residuals of a cerebral contusion were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter the Board notes that the Veteran previously submitted a 2007 study in support of his claim for migraine headaches.  The Board's December 2013 remand instructed the VA examiner to review this study and it is unclear whether the examiner did so.  However, as migraine headaches are no longer considered as a part of this appeal, any omission by the examiner regarding the 2007 study is harmless and does not prejudice the Veteran in deciding this matter. 

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by a July 2009 letter that fully addressed all notice elements.  The letter informed the appellant of what evidence was required to substantiate his claim and of the appellant's and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Although the letter was not sent prior to the decision on appeal, the Veteran was subsequently afforded an opportunity to submit evidence and the claim was then readjudicated  Therefore, there is no prejudice due to the timing of the letter.  

Additionally, the VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA outpatient records.  Id.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the July 2015 examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id.

Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Thereby, the VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. 

II. Compliance with Prior Board Remands

This matter was previously remanded by the Board in March 2012 and December 2013 to obtain outstanding service records and a VA examination. 

Upon remand, the RO requested the Veterans entire service personnel records and service treatment records, to specifically include treatment at Fort Dix, and received these records in February 2015.  Additionally, the Veteran underwent two VA examinations in July 2015.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 

III. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in July 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his residuals of a cerebral contusion.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by his representative.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

IV. Legal Criteria for Service Connection Generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A veteran who served during wartime service after December 31, 1946, is presumed to be in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137.

When no preexisting condition is noted upon entry into service, the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase was due to the natural progress of the preexisting condition.  Id. at 1096.  A claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

V. Factual Background and Analysis

Prior to his military service, in 1972, the Veteran had a motorcycle accident where he had loss of consciousness.  The Veteran was hospitalized, initially in a semi-comatose state, for 10 days.  Nine months after his accident, the Veteran returned to his regular job as a brick mason for a year without any problems.  Thereafter, in 1974, the Veteran joined the military. In his enlistment physical examination, dated May 1974, the Veteran's clinical evaluation was normal; no head, neurologic, or mental abnormalities were found.  Additionally, there was no evidence of any residuals of a cerebral contusion.  The Veteran completed his military service and received an honorable discharge in 1977.  His separation physical examination, dated June 1977, noted normal clinical evaluation and no head, neurologic, or mental abnormalities were found.

As discussed above, the December 2013 Board remanded the matter to obtain outstanding records and a VA examination to determine whether there is a 50 percent or better probability that residuals of a cerebral contusion were present in service.  Per this directive, the Veteran underwent VA examinations on July 6 and 30, 2015.  The July 6, 2015 examiner opined that it was less likely than not (less than 50% probability) that residuals of a cerebral contusion incurred in or were caused by the claimed in-service injury, event, or illness and there was no evidence of any residuals of a cerebral contusion present in service.  Thereby, as no residuals were present in service, the examiner did not opine whether or not the residuals existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of active service.  

The July 6, 2015 also discussed potential residuals of the Veteran's cerebral contusion, to include migraines and other symptoms of mental, physical, or neurological conditions.  The examiner ultimately found that the Veteran does not have any such symptoms.  The examiner stated that the Veteran had all normal facets of cerebral contusion related cognitive impairment and subjective symptoms of a cerebral contusion.  The examiner noted that the Veteran did not have any complaints of impairment of memory, attention, concentration, or executive functions, had normal judgment, routinely appropriate social interaction, always oriented to person, time, place, and situation, normal motor activity (with intact motor and sensory system), normal visual spatial orientation, no neurobehavioral effects, and able to communicate by spoken and written language and to comprehend spoken and written language.  Furthermore, the examiner noted that the Veteran did undergo neuropsychological testing in July 2015 and it was found that no current cognitive or neurobehavioral symptoms can be reasonably attributed to as residual effects from the Veteran's 1972 motorcycle accident/cerebral contusion.

Moreover, the July 30, 2015 examiner discussed any potential neuropsychological residuals, stemming from his pre-military service 1972 motorcycle accident, which may have been aggravated by the Veteran's military service.  The examiner stated that the Veteran's current neuropsychological evaluation results are consistent with those seen in individuals with borderline intellectual functioning.  The examiner expressed the belief that the Veteran's intellectual functioning limitations more likely than not biased the conclusions towards that of residual cerebral contusion cognitive and neurobehavioral effects from the Veteran's 1972 motorcycle accident.  The examiner further elaborated that the Veteran's educational and employment history is consistent with significant intellectual limitations. 

Furthermore, the examiner concluded that there is neither a strong nor 50/50 basis to conclude that the Veteran currently evinces any cognitive nor neurobehavioral deficits that could be construed as residual to his 1972 motorcycle accident.  The examiner concluded that therefore, the Veteran's active military service did not contribute significantly to any aggravation of TBI/concussion residuals. 

Thereby, the Board concludes that since the Veteran does not have any residuals of a cerebral contusion, aggravation of residuals of a pre-service cerebral contusion, as a result of his military service, is likewise not present.  Accordingly, the Board concludes that residuals of a cerebral contusion were not incurred in or aggravated by service.  


ORDER

The criteria for entitlement to service connection for residuals of a cerebral contusion (other than already service connected migraines) have not been met.


REMAND

In a February 2016 rating decision, the RO granted service connection for migraines with an evaluation of 0 percent.  In March 2016, the RO issued a Supplemental Statement of the Case regarding the Veteran's claim for entitlement to service connection for residuals of a cerebral contusion (other than already service connected migraines) as discussed above.  In May 2016, the Veteran submitted a notice of disagreement, listing his disagreement with a March 2016 decision.  It appears that the Veteran meant to state the February, not March, 2016, decision, as he states that he is entitled to an initial compensable rating for migraines on the notice of disagreement.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board recognizes the May 2016 notice of disagreement is in disagreement with the February 2016 rating decision granting an initial noncompensable rating for migraines.

However, a Statement of the Case has not been issued; therefore, the Board directs that the RO issue one, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a Statement of the Case along with information about the process for perfecting an appeal, if the Veteran so desires.

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran with a Statement of the Case pertaining to the issue of an increased rating for migraines. This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.   The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


